DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-8, considered unpatentable for the reasons indicated below.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble refers to "ultra high concentrations of infused gas". The specification, while referring to this term throughout, does not provide a definition of what concentrations meet this claim limitation. As such, it is impossible to determine the metes and bounds of the claim, rendering it indefinite. Claims 2-4 depend on claim 1 and are rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-8 are rejected under 35 USC 102(a)(1) as being anticipated by Richardson (US 2015/02025790. 
 	With respect to claims 1-8, the Richardson reference discloses (see full disclosure especially the abstract and paragraphs 0047, 0080 and claims) an oxygen infused water that is a product that is indistinguishable from the claimed product.
 	
	Claims 1-8 are rejected under 35 USC 102(a) (1) as being anticipated by Roe (USP 9527046). 
Roe (USP 9,527,046) teaches a system for generating liquid which is stably infused with gas including nanobubbles. The concentrations of the gas is in the range of up to 640 mg/l, far exceeding the exemplary value of 2-5 mg/l provided by the present specification. Thus the product produced by Roe reads on the product of claims 1-8.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774